Title: Editorial Note on Franklin’s Accounts
From: 
To: 


				The following previously identified accounts cover the period of this volume: VI and VII (XXIII, 21); XVII (XXVI, 3); XXV, XXVII (XXXII, 3–4); XXX (XXXVI, 3). We offer here a summary of entries that have not found a place elsewhere in annotation but provide insights into Franklin’s private and public life.
				Account XVII (Franklin’s Private Accounts with Ferdinand Grand, XXVI, 3) contains the usual mixture of household and personal expenses. Maítre d’hôtel Jacques Finck received five payments: 2,217 l.t. 10 s. on August 19; 2,000 l.t. on October 7; 1,500 l.t. on November 19; 2,000 l.t. on December 24; and 5,724 l.t. 18 s. on February 5. L’Air de Lamotte, Franklin’s secretary, received 1,200 l.t.

on December 6 and 2,000 l.t. on January 10. La Hure, the tailor, received 1,714 l.t. 19 s. 3 d. on August 27. Madame Fremont, the laundress, received 663 l.t. 18 s. on March 9. In the fall of 1784, Franklin began selling his shares in the Caisse d’escompte. On September 30, he was credited for the sale of ten shares, yielding 70,911 l.t. 5 s., as well as three months’ interest on those shares at 4½ percent. On December 31, he sold another twenty-five shares, for 11,250 l.t. On February 28, he received a dividend of 1,500 l.t. on his ten remaining shares. On December 31, Franklin invested 200,000 l.t. in a new French government loan issued that month.
				
				Account XXV (Account of Postage and Errands, XXXII, 3). These records, kept by L’Air de Lamotte, survive for every month covered in this volume except August. They include Lamotte’s accounting of every letter and packet, and the monthly statements submitted by the postman, Berthelot, and Bonnefoÿ, who ran errands. Letters and packets for Franklin that were sent to the Duke of Dorset were retrieved on September 14 and 20, October 6, and December 9. On December 17, almanacs were delivered for Temple from the abbé Poncelin de La Roche-Tilhac. On January 3, Berthelot received a New Year’s gift of 6 l.t. Lamotte paid the postage for letters for John Paul Jones and Matthew Clarkson on January 20. On February 4 and 13, Lamotte recorded letters that he himself had received from Francis Coffyn; the earlier one was “au sujet d’une Caisse.”
				Account XXVII (Accounts of the Public Agents in Europe, XXXII, 4). Franklin drew quarterly salary payments of 14,583 l.t. 6 s. 8 d. on October 4 and December 31. On January 7, Temple received 3,622 l.t. 10 s. (two quarters’ salary) plus the 1,000 l.t. that he was underpaid for salary on Aug. 6, 1784. On January 8, Lamotte received wages for nine months’ work in Franklin’s office, a total of 1,260 l.t.; he was also reimbursed monthly for the statements detailed in Account XXV. Chaumont received quarterly rent payments of 1,500 l.t. on October 6 and January 7. On September 14, 51 l.t. was paid for “medals.”
			